department of the treasury internal_revenue_service washington d c number release date cc intl br6 tl-n-5868-98 uilc internal_revenue_service national_office field_service_advice date date memorandum for from steven a musher branch chief cc intl br6 subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend corporation x corporation y corporation z year years issue whether under the facts below corporations y and z are participants in a bona_fide qualified_cost_sharing_arrangement conclusion more factual development is necessary in order to determine whether corporations y and z anticipated to receive benefits from the cost sharing arrangements by virtue of being in a consolidated_group with entities that anticipated receiving benefits if corporations y and z or members of their consolidated_group did not anticipate receiving any benefits from the cost sharing arrangements then corporations y and z can not be considered cost_sharing_arrangement participants it must then be determined whether corporations y and z in substance developed and owned the intangibles or whether in substance they only provided research services with respect to the development of the intangibles if in substance they merely provided research services then they must be paid an arm’s length fee for those services by the owners of the developed intangibles facts the taxpayer corporation x is a u s_corporation corporations y and z are indirectly wholly owned domestic subsidiaries of corporation x and they file a consolidated_return with corporation x corporation x also has a number of other subsidiaries domestic and foreign_corporations y and z develop technology and provide technical services for the good of the corporation x group of companies in year corporations y and z entered into two technical services and cost sharing agreements with other corporation x subsidiaries mostly foreign_corporations apart from the fact that there were more parties to the first agreement than the second the agreements were substantially alike the agreements referred to corporations y and z as the provider developer and to the other parties as recipients participants the agreements noted that the recipients participants could request the provider developer to perform various technical services either on an individual or a project basis the agreements also stated that certain types of technology would be developed by provider developer and made available to recipients participants either on an individual or on a project basis each recipient participant would receive a non-exclusive non- transferable restricted right to use any developed technology in its own operations ie in its own geographic area the agreements stated that all direct and indirect_costs related to technical services and developed technology would be estimated and billed to the recipients participants it was expressly agreed that these costs would include the costs of any failed unworkable or impractical technology started but subsequently abandoned by the provider developer the agreements noted that the method for sharing or charging out costs among the recipients participants would be agreed by the parties the agreements read as follows funding of costs billing procedures and cost_recovery methodologies shall be agreed to between the parties in certain instances technology will be developed for strategic purposes and will be funded by the corporation without involvement of other recipients participants in other instances the provider developer shall meet with the recipients participants to identify and propose a range of research or study programs the recipients participants will review the projects proposed by the provider developer and may execute a project agreement for those projects which the recipients participants elects to support financially there are a number of funding arrangements which can be accommodated by the project agreement the agreements also stated that cost shares were to be adjusted annually to insure that they reflected each participant’s benefits over time in practice the agreements apparently operated as follows with respect to the development of technology corporations y and z produced a list of proposed research projects with cost estimates for each project each year the recipients participants reviewed this list and indicated the projects which they would support the costs were allocated among the companies it is unclear how and the estimated costs were charged out one twelfth each month with respect to technical services each recipient participant would estimate the amount of technical services needed in the coming year service charges would then be billed on one of three bases direct eg for items purchased for a specific recipient participant service rate eg on a unit basis such as per lab test or per class given or labor rate all remaining costs the hourly labor rate charge for technology projects and services was determined by taking an average salary rate adding in the cost of other forms of compensation eg medical and pension costs adding on miscellaneous costs eg information_technology costs rent management and staff costs and dividing the total by the estimated number of productive hours rates were changed as necessary to insure full cost_recovery by the end of the year corporations y and z also undertook long-range basic_research not directly related to the activities of any particular recipient participant the cost of that research was not charged out corporations y and z appear to have been responsible for determining which research would be charged out and which would not in examining the technical services and cost sharing agreements for years the service has concluded that corporations y and z received no benefit from the agreements therefore a question has arisen about whether corporations y and z are participants in a bona_fide qualified_cost_sharing_arrangement law and analysis both the and the cost sharing regulations apply to the years in issue the regulations provide that if a member of a controlled_group acquires an interest in intangible_property as a participant in a bona_fide cost_sharing_arrangement the service will not make allocations with respect to that acquisition except as necessary to reflect each participant’s arm’s length share of the costs and risks of developing the property a bona_fide cost_sharing_arrangement is defined as an agreement in writing between two or more members of a group of controlled entities providing for the sharing of the costs and risks of developing intangible_property in return for a specified interest in the intangible_property that may be produced the regulations elaborated the concepts of the regulations the regulations followed from the addition of the commensurate_with_income_standard to sec_482 the new regulations define a cost_sharing_arrangement as an agreement under which the parties agree to share the costs of development of one or more intangibles in proportion to their shares of reasonably_anticipated_benefits from their individual exploitation of the interests in the intangibles assigned to them under the arrangement the regulations constitute a clarification rather than a change in prior_law the regulations provide that in order to be a qualified_participant in a cost_sharing_arrangement an entity must reasonably anticipate that it will derive benefits ie receive additional income or save costs from the use of covered_intangibles thus under the rule_of the regulations and under the general_rule of the regulations corporations y and z would not qualify as participants in the cost sharing arrangements because they do not receive any interests in intangible_property or anticipate receiving any benefits from the use of covered_intangibles however there is a special rule in the regulations pertaining to consolidated groups the regulations note that for the purposes of the qualified_participant sec_1_482-2a regulations sec_1_482-7 regulations 3see sec_482 white paper on intercompany_pricing notice_88_123 1988_2_cb_458 sec_1_482-7 regulations test all members of the same affiliated_group that join in the filing of a consolidated_return shall be treated as one taxpayer therefore because corporations y and z join other u s affiliates in filing a consolidated_return with corporation x corporations y and z may be considered to benefit from the cost_sharing_arrangement if other u s affiliates are recipients participants although this rule technically only applies to the years covered by the cost sharing regulations it should be applied here to all of the years in question because the regulations constitute a clarification of prior_law if no u s affiliates are recipients participants then corporations y and z are not cost sharing participants the rights of corporations y and z and those of the other members of the agreements must be determined under the developer- assister rules of temp sec_1_482-4t e and sec_1 f under temp sec_1_482-4t e when two or more members of a controlled_group undertake the development of an intangible the developer is determined by considering all of the facts and circumstances the factor given the greatest weight is the extent to which each member bears the direct and indirect_costs and risks of developing the intangible and makes available without adequate compensation property or services likely to contribute to developing the intangible however in determining whether an allocation should be made temp sec_1_482-1t notes that the district_director will ordinarily respect the terms of contractual arrangements between controlled taxpayers if such terms are consistent with the substance of the underlying transactions and the actual conduct of the parties therefore given that the agreements identify corporations y and z as the provider developer and given that corporations y and z may have made available property or services without adequate compensation that were used to develop the intangibles corporations y and z might be considered the developers of the intangibles on the other hand corporations y and z do not appear to have borne many of the costs of developing the intangibles under the final sec_482 regulations the rules are much the same sec_1_482-4 provides that the legal owner of a right to exploit an intangible ordinarily will be considered the owner for purposes of the regulations however the district_director may impute an agreement to convey legal ownership if the conduct of the controlled taxpayers indicates the existence in substance of such an agreement see sec_1_482-1 identifying contractual terms moreover in the case of intangible_property that is not legally protected the developer owner will be the entity that bore the largest portion of the direct and indirect_costs of developing the intangible sec_1_482-7 regulations allocations must be made for assistance provided to the developer owner in connection with the development or enhancement of intangible_property temp sec_1_482-4t e iii sec_1_482-4 therefore if corporations y and z are the owners of the intangibles they must pay the recipients participants for their assistance ie their financing of the research the recipients participants would then need to pay corporations y and z for_the_use_of any intangibles if corporations y and z are not the owners of the intangibles then they must be paid for the research services provided to the other entities we think more factual development is necessary in order to determine whether corporations y and z would be considered developers owners or service providers with respect to the development of the intangibles case development hazards and other considerations please call if you have any further questions steven a musher branch chief cc regional_counsel western region
